Citation Nr: 0421593	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder claimed as post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1966.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The RO determined that new and material evidence had been 
submitted to reopen a previously denied claim of entitlement 
to service connection for PTSD, but denied entitlement to 
service connection therefor on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in October 2002; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board has reviewed the claims file and finds that 
additional development is required under the VCAA.  
Specifically, the Board observes that one of the veteran's 
claimed stressor events involved sexual assault.  It is noted 
that, where a claim of entitlement to PTSD is based on in-
service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. 38 C.F.R. § 3.304(f)(3) 
(2003).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  

As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the 
above-described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development. 

The Board additionally notes that the evidence of record 
contains conflicting findings as to whether the veteran has a 
diagnosis of PTSD that fully conforms to the criteria 
provided in the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Moreover, while the competent evidence 
reveals additional psychiatric diagnoses, such as major 
depression and dysthymic disorder, there is no comment as to 
the etiology of such conditions.  For these reasons, the 
Board finds that a VA psychiatric examination would be useful 
prior to adjudication of the appeal.  

The Board notes that the veteran has been diagnosed with PTSD 
and alternatively with paraphilia.  Competent medical opinion 
must be obtained on official VA psychiatric examination as to 
whether any chronic acquired disorders ascertained thereon 
may have been aggravated by active service if not having had 
onset therein.


Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Such notice should also inform the 
veteran that, under 38 C.F.R. § 3.304(f), 
his in-service personal assault stressor 
may be corroborated with evidence from 
sources other than the veteran's records.  
The specific list of examples provided 
under 38 C.F.R. § 3.304(f) should be 
enumerated.  

Additionally, the veteran should be 
apprised that evidence of behavior 
changes following the claimed assault is 
another type of relevant evidence that 
may substantiate the claim.  

3.  With respect to the veteran's claim 
that he was sexually assaulted in 
service, the VBA AMC should afford him 
the opportunity to submit any alternate 
available sources that may provide 
credible support to the inservice 
personal assault to support his claim for 
service connection for PTSD.  This should 
include the sending of a special letter 
and questionnaire pertaining to personal 
assault claims, as provided in M21-1, 
Part III, para. 5.14(c).  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible, because 
without such details, an adequate search 
for verifying information can not be 
conducted.  

The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (38 C.F.R. 
§ 3.159(e)).  


5.  Thereafter, the VBA AMC should 
arrange for a VA psychiatric examination 
of the veteran for the purpose of making 
a determination as to whether the 
evidence establishes that the veteran was 
sexually assaulted in service, as well as 
to whether PTSD is present, and its 
relationship to the alleged sexual 
assault.  

The claims file, a separate copy of this 
remand, and copies of the pertinent M21-1 
criteria with respect to personal assault 
claims must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

With respect to the alleged sexual 
assault in service, the examiner is 
requested to analyze the service 
personnel and medical records in light of 
the examples listed in M21-1, Part III, 
para. 5.14(c)(7).  

The examiner should determine whether 
there is inservice and/or post-service 
evidence of behavior changes at the time 
of any alleged stressor incident, which 
might indicate the occurrence of the 
assault.  See M21-1, Part III, 
5.14(c)(7), (8).  

If evidence of behavior changes is found, 
the examiner should render an opinion as 
to whether the behavior changes are 
related to the claimed sexual assault.  


In making the above determinations, the 
examiner should also specifically review 
and consider the veteran's post-service 
accounts, or lack thereof, regarding the 
reported sexual assault.  

The examiner should also determine 
whether the veteran has PTSD.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

If PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  In particular, 
the examiner must determine whether the 
claimed sexual assault stressor supports 
the diagnosis of PTSD, if found.  In 
general, the examiner should discuss the 
relationship of the alleged personal 
assault to service, if any.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history, as documented in 
the record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for PTSD, and may result in its 
denial.  38 C.F.R. § 3.655 (2003).

                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


